Haa# lzmbwt 6. Calvert                opbl&o &Id V-IOU*
        olbr of: Public Aacouate
        T@XX+S                        Rar   Tlw’a~licaWty     4 the mo-
                                            tor vehicla use tax to a ve-
                                            k&c10 OMaed &ram an we-o&-
                                            state owmx awl wad and

Daaz Mr. Calvort:

            You request     tbo ogioion ol tbia cU&8 *PO0 the quastim
pseecrnt%d b youx letter    aa folbwr




             “Four Wheel’s, kc,, an fll@ois Corporation,    leas-
      ee aotomobiies to various peraoao Woughout the UnMd
      S&Mae, On% such car was leased in December 1948, to
      Coopw”s Inc. of Kenosha, Wiscox@in, ati such CBS was
      @ought to Texas in Januasy, 1948. This oaf tr king
      uead by a sales represantativa   of Goopi)a’@ &G. to trav-
      et h&e oalw territory, cvu6btiug; 08 orns4t    euwwreat-
      a$& @Ytw.     This   aaL    rop~~nht&VB     &rcr-s &t Tlxor,
      ud for hl3 couve~~e          ham rawwwl4    rexar l&64444 fox
      &be wtomobile    dti**P    by Mm,   MWm         @till be-
      kpr,   to Faaa Wheal’m, Ias,, Pwrodsrrmrrbw&t@sr in
      Tams, mml La llatmwd la tl&@ any.     A&l t&d t*aorw-
      #mo peXt4~~     ta the aal? wwa wolcbt u!a umits of
      ‘lrexa6.   The V&B b UMld &f#T(pc~       onty c &!actiou   of
                                                                           .       .




Hon.   Robert   S. Calvert,   Page 2 (V-1044)



       under Article  7047K, supra, or if it ir required to pay
       such tax, then on what value is the tax baoed. Should
       it be based on the price Four Wheel’e paid for the car
       when it was purchased la Illinois prior to its entry in-
       to Texa87    Sometime8 these Gala are purchased six
       months or even a year prior   to the& entry into Texas.
       The vehicles are aever bought or owned by Cooper’9
       Inc. who use them in Texas,    Four Wheel’s, Inc. doer
       not have a permit to do busineira in Texas ard trane     ,
       acts no business in Texas.

               “It is argued that Four Wheel’s, Inc. cannot be
       classified    either as ‘resident, ’ or ‘domicile’ ae doing
       business in Texas.      I shall, therefore,  thank you to ad-
       vise this Department whether a car purchaeed and used
       aa above described ie subject to the we tax levied by
       Section 2 of Article    7047K R,C.S.

              “The general question is ‘Is Article 7047K, Sec-
       tion 2, applicable to a vehicle leased out&de of Texa6
       and used in Texas by the leseee part of the leared pori-
       od while such vehicle is in interrtate wapa?’

                “There   is no legislation     peading that would deter-
       mine this question, and this Department           has placed no
       departmental construction on same.”

                Section 2 of Article      7047k, V,C,S., iniposee         a use tax
where a vehicle is purchaaad at retail outside the State, but brought
into and used upon the highway8 in (hi@ State. The secti-   provides
as follow*:

              *Thue   1s hereby levffl a m80 tax upat every mo-
       tor whkk     poPchased at rotail lmlde        d thir State
       aad brought into this State for, wa apl~~lthe public hiph-
       w     thereof by a resident of tMa Stata or by firms or

       LTx!2El~o~!:~                  izTyzf,“z~,:~~;
        pld or to be paid for w&l whtde at      id retail male.
        The tax #hall k tW obltgattao of ad t# paid by the par-
        ooa, firm, or corg*r4tion  0pWaw     04&d motor vahicle
        upon thm public my@       d tMo Stat.:
                                                           ?’
                So&am    3 d th     abovd Artlck         definea retail   S&I   ae in-
cluding all lalas o%copt wlwre th which                  a@acquired    “fop the ex-
c&?iifve purpow of *wale sud not torw*.P

                It is cloax that a    motor    vehicle    pwcbssed     under    the facts
disclosed     by your reque4      fallr   in the clarrification      of a retail       sale
Hon. Robert   S. Culvert,   Page 3 (V-1044)



as dsfinsd by ths statute. It in equally clear that the vehicls was
purchased outside the State, whish is 4&o a necessary prerequi8ite
to the imposition of the tax,

             The foregoing, however, ls Dot rll that is required.   The
vehicle purchased outside the State at retail. mwt bs “brought into
the State for use upon the pub& highways therm&" The statute fur-
ther states that the us8 upon the highwaya Ot tJh State which gives
rfse to the incidence of the tax must be by %a rssldent of this~ State
or by a fixm or corporatiorr domiciled or doing business in this State.”

              When we apply the requirameD#) of the statute to the fac-
tual situation presented we must at the oatwt    eliminate Four Whaela,
Inc., tbs lessor, from liability for the tax for the reason that it does
not we or operate the velticle upon the hQbmay8 of #is State. Ad-
mWedly it is trot domiciled in this State ud dooa not busitress in ths
Stats, Four Wbmls, Inc., is only ths purcha~r       of the vehicle.

             Any question a6 to whather the stahte contemplates that
the purchamr 4 iha vehickt, mu6t also be the wer of the vehicle up-
on the highwaym of this State ir answered by the &atute itself, It is
thers provided:

             “The tax shall be the obligation of and be paid by
      tlw ~rsoa,  firm, or coxporotioa operating said motor
      vehicle upon ths pub&z highways of t4is Stat e. *

              Under the submitted facts Cooper’s, Inc., the lessee, is
the oper4tos of the motor vehicle upon tba highways of this State.
Also, under such facts we ass of the optaion that Cooper’s, Inc.,
meet8 the caqulrament of doing business in this State, In OUP opin-
ion all that is required Is that tbrrre bs a retall sak 4utslde the State
and the vehicle brought i&o tb State for uu adl opretsd        upon the
public highways of this State. Cooper ‘8, &kc., brought the vehicle
into the Stab and k mrking use of and oporatiug St upon the public
highways d the State. Updes tha aq,~&&& twms of ths statute Coop-.
cr ‘8, Inc., 5# liable for the tax,

              Had it been the ir#a&ion of the Lrgislature   to impose
 the tax unconditionally upon the purchaser, language to this end would
 have been used, As previously observed the contrary is clearly       ex-
,prerrred,by the Legislature  Lo spaaifically providing, that “the tax shall
 be the obligation of a4d be paid by the person, firm, or corporation
 operating said motor vehicle upon t4s public highways of this State.”

             Moceover,    in order to rnos4 *tSllstlvely s.ecure the col-
lection of the tax, paytnsnt is made a condttiou     prerequisite to the
registratioa  of the vehicle in this gbrkr, This i8 provided for in Sec-
tion 5 of Artick 7047k a8 followa:
 Hon. Robert   S. Calvert,   Page 4 (V-1044)



               “The taxes levied in this Article shall be collect-
       ed by the Assessor and Collector of Taxes bf the coun-
       ty in which such motor vehicle is first registered.or
       first transferred  after such a sale;      Tax Collector
       8hall refuee to accept for registration   or for transter
       any motor vehicle until the tax thereon is paid.”

              The statute is nilant as to time intervening between the
 urchase aud use in this State. Bat it does fix the time and place
Por the payment of the tax, that is, when it is first registered   after
being brought into the State and the tax is collected by the Tax As-
semor of the county where the vehicle is to be registered.       The
statute forbids the use of the automobile upon the highways of this
State without registration   and forbids the registration without the
paym8ntofthetax.’

             We, therefore, hold that Cooper%, Inc.; the lessee, as,
the user and operator    upon the highways of this State of the vehicle
in question, is liable for the t+x.

               The statute fixes only one measurement for the calcu-
  lation of the tax and that is one per cent of the total tionsideratioo
  paid or to be paid for said vehicle at said retail sale. Whatever con-
  aiileratioa was paid by Four Wheels, Iac., for the vehicle in question
 when it made tb out-of-state     purchase constitute6 the correct basis
‘for the ascertainment of the tax, Any intervening use OP deprecia-
  tion of the vahicla prior to the time it is brought into the State for
  we upon the highways of this State would be immaterial.

                               SUMMARY

             The “use tax* imposed by Article 7047lt, V.C,S.,
      upon vehicler purchased outride Texas aad brought in-
      to the State for use upon the bighwayr of this,State is
      the obligation of the person, firm or corporation who
      brb@    th6 vehicle into ths State and operator it upen
      tb bi#hwaye of the Slate, apd a leaoee of a vehicle who
      b!riqs th@ vehicle into Texas. and operates it upon the
      highwapo of Texa8 in ttlrnaactilyl it6 business here is
      ltablo for rsch u6#..Nx. The tax is based upon, the ,con-
      sidoratfba paid by the purchaser of the vehicle outside
                                     ’
Hon. Robert S. Calvert, Pa80 5 (V-1044)



        the Stato, ad tho use or dopochtlm    of the vehicle
        rubroquont to tho purahare and pier   to Ita use in this
        Stat0 k immaterial.
                                               Your8 vbry truly,

                                                PRICE DANIEL
                                               Attorwy   Goutal


APPROVED:

w. v. ~Geppert
Taxden   DtvWom

Cbrlw       D. b$atbmm
Executive    Aosimtmt


LPL/mwb